Case 2:19-cr-20020-PKH Document 129                     Filed 01/15/20 Page 1 of 1 PageID #: 583



                               IN THE UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF ARKANSAS
                                        FORT SMITH DIVISION


CRIMINAL NO. 19-20020-004                         USA v. CORY JEREMIAH PHILLIPS

COURT PERSONNEL:                                  APPEARANCES:

JUDGE:      P. K. HOLMES III                      GOVERNMENT: CANDACE TAYLOR

CLERK:      JANE ANN SHORT                        DEFENDANT: AUBREY BARR

REPORTER: RICK CONGDON

                                         SENTENCING MINUTES

On this date the above-named defendant appeared in person and with counsel for sentencing.

(X)      Inquiry made that defendant is satisfied with counsel.
(X)      Court determined that defendant and counsel have had opportunity to read and discuss
         presentence investigation report.
(X)      Presentence investigation report reviewed and adopted in open court.
(X)      Court expressed final approval of plea agreement.
(X)      Attorney for government afforded opportunity to make statement to court.
(X)      Counsel for defendant afforded opportunity to speak on behalf of defendant.
(X)      Defendant afforded opportunity to make statement.
(X)      Court proceeded to impose sentence as follows:

         300 months imprisonment; 5 years supervised release; no fine imposed.

(X)      Defendant ordered to comply with standard conditions of supervised release.
(X)      Defendant ordered to comply with the following special conditions of supervised release:

         Defendant shall submit to inpatient or outpatient substance abuse testing, evaluation, counseling,
         and/or treatment, as deemed necessary and directed by the U.S. Probation Office.

         Defendant shall submit to inpatient or outpatient mental health evaluation, counseling, testing,
         and/or treatment, as deemed necessary and directed by the U.S. Probation Office.

         Defendant shall submit to a search of his person, real and/or personal property, residence, place
         of business or employment, and/or vehicle(s) conducted by the U.S. Probation Office based upon
         reasonable suspicion of criminal activity or a violation of any condition of supervised release.

(X)    Defendant ordered to pay total special assessment of $100.00 for Count 3, which shall be due
       immediately.
(X)    Defendant advised of right to appeal sentence imposed.
(X)    Government’s motion to dismiss the forfeiture allegation granted by the court.
(X)    Defendant remanded to custody of the USMS.

DATE: January 15, 2020

                                                           Proceeding began:        10:05 am

                                                                       ended:       10:47 am
